    Case 20-00318-JMM                       Doc 58         Filed 06/22/20 Entered 06/22/20 17:29:30                                          Desc Main
                                                          Document     Page 1 of 15



                                                 CHAPTER 11 MONTHLY OPERATING REPORT

Case No. 20-00318-JMM                                                                                 Report Month/Year 05/01/2020 - 05/31/2020
Debtor         Timothy & Patricia Davis



This report is due 21 days after the end of the month. Debtor must attach each of the required forms or documents unless the U.S. Trustee has waived he
requirement. The report must be filed with the Court.



The debtor has provided the following with this monthly operating report:                                                           Yes               No


UST-2A        Comparative Balance Sheet                                                                                              X                ❏

UST-2B        Comparative Income Statement                                                                                           X                ❏

UST-2C        Cash Receipts and Disbursements Statement                                                                              X                ❏

              UST-2C Continuation Sheet for Each Account                                                                             X                ❏
              Detailed List of Receipts and Disbursements for Each Account                                                           X                ❏
              Bank Statement for Each Account                                                                                        X                ❏
              Bank Reconciliation for Each Account                                                                                   X                ❏

UST-2D        Supplemental Information                                                                                               X                ❏



I declare under penalty of perjury that this Monthly Operating Report, and any
attachments thereto are true, accurate and correct to the best of my knowledge and belief.

      Date:                               6/15/2020                                           Name: Tim Davis
                                                                                         Signature: /s/ Timothy Davis
                                                                                                Title:


                                                                                            Name: Pat Davis
                                                                                         Signature: /s/ Pat Davis
                                                                                              Title:




United States Trustee-District of Idaho                                                                                                                   UST-2
                                                                                                                                                   December 2017
     Case 20-00318-JMM                           Doc 58           Filed 06/22/20 Entered 06/22/20 17:29:30                   Desc Main
                                                                 Document     Page 2 of 15



                                          CHAPTER 11 MONTHLY OPERATING REPORT - COMPARATIVE BALANCE SHEET

Case No.                                    20-00318-JMM                                      Report Month/Year 05/01/2020 - 05/31/2020
Debtor                                      Timothy & Patricia Davis



                                                                                                Current                       Petition
ASSETS                                                                                          Month                          Date
Current Assets:
     Cash                                                                                $                 1,931    $                     4,782
     Legal Retainer                                                                                       16,801                         16,801
     Other Current Assets                                                                                      0                              0
     401k                                                                                                      1                              1
     Total Current Assets                                                                                 18,733                         21,584

Fixed Assets:
     Home - 24 Hawley Mountain Ln                                                                   1,000,000                      1,000,000
     Form 106A/B Vehicles                                                                             275,417                        275,417
     Form 106A/B Personal Items                                                                         8,375                          8,375
     Davis Technology Solutions LLC (Disolved)                                                       (419,526)                      (419,526)
     TPD Holdings LLC                                                                                  17,358                         17,358
     Yamaha UTV                                                                                        10,675                         10,675
                                                                                                            0                              0
                                                                                                            0                              0
                                                                                                            0                              0

      Total Fixed Assets                                                                              892,298                        892,299
        Less: Accumulated Depreciation                                                   (                                                        )
      Net Fixed Assets                                                                                892,298                        892,299

      Other Assets (List):


      TOTAL ASSETS                                                                       $            911,031       $                913,882

LIABILITIES
    Accrued Legal Fees                                                                                     3,266                              0
    Post-petition Taxes Payable                                                                                0                              0
    Other Post-petition Payables (List):


      Total Post Petition Liabilities                                                                      3,266                              0

Pre Petition Liabilities:
     Secured Debt                                                                                     913,291                        929,400
     Priority Debt                                                                                     45,000                         45,000
     Unsecured Debt                                                                                   692,502                        692,502

      Total Pre Petition Liabilities                                                                1,650,793                      1,666,903

      TOTAL LIABILITIES                                                                             1,654,059                      1,666,903

OWNERS' EQUITY
      Owner's/Stockholder's Equity                                                                    (743,028)                     (753,020)
      Retained Earnings - Prepetition
      Retained Earnings - Post-petition

      TOTAL OWNERS' EQUITY                                                                            (743,028)                     (753,020)

      TOTAL LIABILITIES AND OWNERS' EQUITY                                               $            911,031       $                913,882

Explain any significant changes on Form UST-2D, Supplemental Information




United States Trustee-District of Idaho                                                                                                        UST-2A
                                                                                                                                         December 2017
   Case 20-00318-JMM                      Doc 58    Filed 06/22/20 Entered 06/22/20 17:29:30          Desc Main
                                                   Document     Page 3 of 15



                  CHAPTER 11 MONTHLY OPERATING REPORT - COMPARATIVE INCOME STATEMENT
                                          (Non-Business Debtor)

Case No 20-00318-JMM                                                      Report Month/Year 05/01/2020 - 05/31/2020
Debtor Timothy & Patricia Davis


                                                                                 Current                Total
                                                                                 Month               Post-Petition

CASH INCOME
       Income from Businesses                                              $             8000    $              24000
       Sale of Assets                                                                       0                       0
       Other:______________                                                                 0                       0

TOTAL CASH INCOME                                                          $             8000    $              24000


CASH EXPENSES
       Auto Loan/Lease Payments                                                       2513.22                   6390.6
       Mortgage Payments                                                             4,269.42                 8,876.07
       Other Secured Debt Payments                                                     842.22                   842.22
       Personal Living Expenses                                                      7,070.92                15,287.27
       Professional Fees                                                                    0                        0
       UST Quarterly Fees                                                                   0                        0
       Other:____________                                                                                            0
       Other:____________                                                                                            0

TOTAL CASH EXPENSES                                                        $         14695.78    $           31396.16


NET CASH INCOME                                                            $         -6695.78    $            -7396.16




                                                                                                                UST-2B
                                                                                                           Non-Business
United States Trustee-District of Idaho                                                                   December 2017
   Case 20-00318-JMM                      Doc 58    Filed 06/22/20 Entered 06/22/20 17:29:30               Desc Main
                                                   Document     Page 4 of 15



                                            CHAPTER 11 MONTHLY OPERATING REPORT -
                                          CASH RECEIPTS AND DISBURSEMENTS STATEMENT

Case No. 20-00318-JMM                                                          Report Month/Year 05/01/2020 - 05/31/2020
Debtor       Timothy & Patricia Davis



                                                                                       Current               Total
SUMMARY                                                                                Month              Post-Petition

Beginning cash balance, per Debtor's books (all acccounts)                       $           8,543    $            4729.01

Total cash receipts                                                                           8000                16041.29
(from UST-2C continuation sheets)

Total cash disbursements                                                                   14695.78                12227.5
from (UST-2C continuation sheets)

Adjustments (from UST-2C continuation sheets)                                                 83.85

Net cash flow                                                                    $         -6611.93                3813.79
(Total cash receipts less total cash disbursements)

Ending cash balance, per Debtor's books (all accounts)                           $          1930.87   $              8542.8

Attach a UST-2C continuation sheet for each bank account and for any petty cash account.




                                                                                                                    UST-2C
United States Trustee-District of Idaho                                                                        December 2017
   Case 20-00318-JMM                      Doc 58    Filed 06/22/20 Entered 06/22/20 17:29:30                                 Desc Main
                                                   Document     Page 5 of 15



                                     CHAPTER 11 MONTHLY OPERATING REPORT -
                           CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No. 20-00318-JMM                                                                Report Month/Year 05/01/2020 - 05/31/2020
Debtor   Timothy & Patricia Davis




Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist below.

Depository (bank) name:                        Wells Fargo DIP Checking
Account number:                                  7411


Beginning cash balance, per Debtor's books                                             $           8,543

Add:         Transfers in from other estate bank accounts                                               0
             Cash receipts deposited to this account                                                 8000

Subtract: Transfers out to other estate bank accounts                                                  0
          Cash disbursements from this account                                                  14695.78

Adjustments, if any (explain): Purchases returned to store                                          83.85

Net cash flow                                                                          $        -6611.93
(receipts and transfers in less disbursements and transfers out)


Ending cash balance, per Debtor's books                                                $         1930.87
(beginning balance plus net cash flow)


Does this CONTINUATION SHEET include the following supporting documents?                                            Yes            No

           ● Detailed list of receipts and disbursements                                                             X
           ● Bank statement                                                                                          X
           ● Bank reconcilation                                                                                                    X




                                                                                                                                         UST-2C
                                                                                                                              Continuation Sheet
United States Trustee-District of Idaho                                                                                         December 2017
   Case 20-00318-JMM                      Doc 58      Filed 06/22/20 Entered 06/22/20 17:29:30                                      Desc Main
                                                     Document     Page 6 of 15



                      CHAPTER 11 MONTHLY OPERATING REPORT - SUPPLEMENTAL INFORMATION

Case No._______________20-00318-JMM                                                   Report Month/Year            05/01/2020 - 05/31/2020
Debtor_________________Timothy & Patricia Davis



Reconciliation of Unpaid Post-Petition Taxes
                                              1                         2                          3                                4
                                     Unpaid post-petition      Post-petition taxes         Post-petition tax
                                      taxes from prior      accrued this month (new      payments made this        Unpaid post-petition taxes at end of
           Type of tax                reporting month             obligations)             reporting month            reporting month (col. 1+2-3)
Federal
Employee income tax withheld                                                                                                                          0
Employee FICA taxes withheld                                                                                                                          0
Employer FICA taxes                                                                                                                                   0
Unemployment taxes                                                                                                                                    0
Other:____________________                                                                                                                            0
State
Sales, use & excise taxes                                                                                                                             0
Unemployment taxes                                                                                                                                    0
Other:____________________                                                                                                                            0
Local
Personal property taxes                                                                                                                               0
Real property taxes                                                                                                                                   0
Other:____________________                                                                                                                            0
                                                                             Total unpaid post-petition taxes                                         0



Payments to Attorneys and Other Professionals (requires court approval)
                                                                                                                    Balance unpaid at end of month,
     Professional's name             Type of services        Amount paid this month Date of court approval                  net of retainer
Angstman Johnson                  Legal                                            0                                                                  0




Payments to Principals of Debtor and Other Insiders (includes officers, directors, shareholders, partners, members, relatives, etc.)
                                      Position with or                                  Purpose of payment (e.g., wages or salary, expense
        Payee's name               relationship to Debtor    Amount paid this month   reimbursement, loan repayment, advance, draw, bonus,
Matt Hughes                       Son                                            52 Reimbursement for food pickup




Insurance Coverage Summary
        Type of insurance             Insurance carrier        Amount of coverage        Policy expiration date        Premium paid through date
Workers' compensation
General liability
Property (fire, theft, etc.)      Travelers                                2,127,800                   4/14/2021                            4/14/2021
Vehicle                           Travelers                 Actual Cash Value                          4/14/2021                            4/14/2021
Umbrella                          Travelers                                3,000,000                   7/18/2020                            7/18/2020
Other:
If any policies were renewed or replaaced during reporting period, attach new certificate of insurance.




                                                                                                                                               UST-2D
                                                                                                                                            Page 1 of 2
United States Trustee-District of Idaho                                                                                                  December 2017
   Case 20-00318-JMM                      Doc 58       Filed 06/22/20 Entered 06/22/20 17:29:30                                     Desc Main
                                                      Document     Page 7 of 15



                       CHAPTER 11 MONTHLY OPERATING REPORT - SUPPLEMENTAL INFORMATION

Case No.___________20-00318-JMM                                                                   Report Month/Year           05/01/2020 - 05/31/2020
Debtor_____________Timothy & Patricia Davis



Accounts Receivable Aging Summary (attach detailed aging report)
                                30 days or less        31 to 60 days          61 to 90 days            Over 90 days              Total at month end
Pre-petition receivables                                                                                                                                0
Post-petition receivables                                                                                                                               0
Total                                             0                     0                     0                           0                             0



Post-Petition Accounts Payable Aging Summary (attach detailed aging report)
                                30 days or less        31 to 60 days          61 to 90 days            Over 90 days              Total at month end
Trade Payables                                                                                                                                          0
Other Payables                                                                                                                                          0
Total                                             0                     0                     0                           0                             0



Personnel Changes                                                                                        Full-time                      Part-time
Number of employees at beginning of month
Number of employees at end of month



Other Information
                                                                                                            Yes                            No
Payment of Pre-Petition Debts
Did Debtor pay any unsecured pre-petition debts during the reporting month? If yes, attach a
detailed explanation including the payee, amount paid, and date of court approval.
                                                                                                                                           X
Sale of Assets
Did Debtor, or another party on behalf of Debtor, sell, transfer, or otherwise dispose of any
assets outside of the ordinary course of Debtor's business during the reporting month? If
yes, attach a report of sale or settlement statement, or detailed explanation including                                                    X
description of asset sold, purchase, sale price, net proceeds received, and date of court
approval .
Post-Petition Financing
Did Debtor borrow any money outside of the ordinary course of business during the reporting
month? If yes, attach a detailed explanation including the name of the lender, the amount                                                  X
borrowed, and the date of court approval.



Narrative
Provide a brief description of any significant business and legal actions taken by the debtor, its creditors, or the court during the
reporting period; any unusual or non-recurring accounting transactions that are reported in the financial statements; any
significant changes in the financial condition of the debtor; and any progress made toward confirmation of a plan during the month.
Adjustment made to secured asset line item in balance sheet to include Yamaha UTV value.




                                                                                                                                                 UST-2D
United States Trustee-District of Idaho                                                                                                       Page 2 of 2
                                                                                                                                           December 2017
        Case 20-00318-JMM                       Doc 58         Filed 06/22/20 Entered 06/22/20 17:29:30                                        Desc Main
                                                              Document     Page 8 of 15
Wells Fargo Everyday Checking
May 31, 2020       ■   Page 1 of 8




                                                                                                           Questions?
            TIMOTHY DAVIS                                                                                  Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
            PATRICIA DAVIS
            DEBTOR IN POSSESSION                                                                             1-800-TO-WELLS             (1-800-869-3557)

            CH11 CASE #20-00318 (ID)                                                                         TTY: 1-800-877-4833
            24 HAWLEY MOUNTAIN LN                                                                            En español: 1-877-727-2932
            HORSESHOE BEND ID 83629-8113

                                                                                                           Online: wellsfargo.com

                                                                                                           Write: Wells Fargo Bank, N.A. (113)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 You and Wells Fargo                                                                                       Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                              A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                            convenient services with your account(s). Go to
                                                                                                           wellsfargo.com or call the number above if you have
                                                                                                           questions or if you would like to add new services.

                                                                                                           Online Banking           ✓     Direct Deposit
                                                                                                           Online Bill Pay                Auto Transfer/Payment
                                                                                                           Online Statements        ✓     Overdraft Protection
                                                                                                           Mobile Banking                 Debit Card
                                                                                                           My Spending Report       ✓     Overdraft Service




Statement period activity summary                                                                          Account number:              7411
         Beginning balance on 5/1                                                  $8,542.80               TIMOTHY DAVIS
                                                                                                           PATRICIA DAVIS
         Deposits/Additions                                                         8,083.85
                                                                                                           DEBTOR IN POSSESSION
         Withdrawals/Subtractions                                                - 14,695.78
                                                                                                           CH11 CASE #20-00318 (ID)
         Ending balance on 5/31                                                   $1,930.87                Idaho account terms and conditions apply
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 124103799



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




      Sheet Seq = 0025386
      Case 20-00318-JMM                  Doc 58       Filed 06/22/20 Entered 06/22/20 17:29:30                   Desc Main
                                                     Document     Page 9 of 15
May 31, 2020   ■   Page 2 of 8




Transaction history

                      Check                                                                   Deposits/   Withdrawals/   Ending daily
     Date            Number Description                                                       Additions   Subtractions       balance
     5/1                    Purchase authorized on 04/29 Amzn Mktp US*Ib14P                                      34.97
                            Amzn.Com/Bill WA S460120403013917 Card 8099
     5/1                    Purchase authorized on 04/29 Amazon.Com*C59Pu99                                       5.17
                            Amzn.Com/Bill WA S300120637347403 Card 8099
     5/1                    Purchase authorized on 04/29 Amazon.Com*Xz98V9K                                     11.06
                            Amzn.Com/Bill WA S300120637499790 Card 8099
     5/1                    Purchase authorized on 04/29 Amazon.Com*9T8M22L                                     12.07
                            Amzn.Com/Bill WA S460120637545322 Card 8099
     5/1                    Purchase authorized on 04/30 Amzn Mktp US*8M4O0                                     18.01       8,461.52
                            Amzn.Com/Bill WA S380121259208330 Card 8099
     5/4                    Purchase authorized on 04/30 Google *Prineside G.CO/Helppay#                        10.47
                            CA S380122119558559 Card 8943
     5/4                    Purchase authorized on 04/30 Google *Prineside G.CO/Helppay#                          3.14
                            CA S580122120015470 Card 8943
     5/4                    Purchase authorized on 04/30 Samsungelectronics                                       1.55
                            WWW.Samsung.C NJ S580122146477344 Card 8943
     5/4                    Purchase authorized on 05/01 Locking Horns Rive Horseshoe Ben                       19.44
                            ID S300123078647832 Card 8099
     5/4                    Purchase authorized on 05/02 Amzn Mktp US*Tw0Yt                                     21.19
                            Amzn.Com/Bill WA S580123542402327 Card 8099
     5/4                    Purchase authorized on 05/02 Little Caesars 127 208-323-1520 ID                     57.77
                            S300123813025717 Card 8099
     5/4                    Purchase authorized on 05/02 Chevron 0207587 Horseshoe Ben                            6.61
                            ID S380123821684325 Card 8943
     5/4                    Transfer to Hughes Matthew on 05/02 Ref #Pp0838Xhhl Lunch                           52.00
                            Money
     5/4                    Purchase authorized on 05/02 ID Liquor Store #1 Eagle ID                            54.01
                            S460123858883675 Card 8943
     5/4                    Purchase authorized on 05/03 Newshosting.Com 602-7151629 FL                           9.99
                            S380124271995072 Card 8943
     5/4                    Purchase authorized on 05/03 Winco Foods #27 3032 E St Eagle                        11.64
                            ID P00380124856799054 Card 8943
     5/4                    Td Auto Finance Web Pay 200501 0001103043321 Timothy A                            1,259.95      6,953.76
                            Davis
     5/5                    Purchase authorized on 05/02 Bed Bath & Beyond 973-785-4333                         84.79
                            NJ S580124178075581 Card 8099
     5/5                    Purchase authorized on 05/04 Russell H Griffith 208-4331736 ID                      40.00
                            S300125588763129 Card 8099
     5/5                    Purchase authorized on 05/04 Target 0000 Boise ID                                     2.64      6,826.33
                            S380126107600102 Card 8943
     5/6                    Purchase authorized on 05/04 Olive Garden 00212 Boise ID                           151.11
                            S580126042397664 Card 8943
     5/6                    Purchase authorized on 05/04 Identity Protectio 877-6943367                         48.15
                            MA S580126180108524 Card 8943
     5/6                    Purchase authorized on 05/06 The Home Depot #1809 Eagle ID                         476.56       6,150.51
                            P00460127863517175 Card 8943
     5/7                    Purchase authorized on 04/29 Amazon.Com*JJ4Hh4D                                     28.27
                            Amzn.Com/Bill WA S380120637492632 Card 8099
     5/7                    Purchase authorized on 05/02 Amazon.Com*Pk0Cx22                                     10.59
                            Amzn.Com/Bill WA S380124104524336 Card 8099
     5/7                    Purchase authorized on 05/03 Amzn Mktp US*Oc6Eo                                     31.79
                            Amzn.Com/Bill WA S300125228843706 Card 8099
     5/7                    Purchase authorized on 05/03 Amzn Mktp US*Mc8Qu                                     14.83
                            Amzn.Com/Bill WA S580125228959723 Card 8099
     5/7                    Purchase authorized on 05/03 Amazon.Com*H36I41S                                     10.19
                            Amzn.Com/Bill WA S300125229002804 Card 8099
     5/7                    Purchase authorized on 05/03 Amzn Mktp US*0Z7B8                                     15.88
                            Amzn.Com/Bill WA S580125229098494 Card 8099
     5/7                    Purchase authorized on 05/05 Amzn Mktp US*Gb0Gs                                       8.47
                            Amzn.Com/Bill WA S300126784189577 Card 8099
      Case 20-00318-JMM                      Doc 58       Filed 06/22/20 Entered 06/22/20 17:29:30                  Desc Main
                                                        Document      Page 10 of 15
May 31, 2020     ■   Page 3 of 8




Transaction history (continued)

                           Check                                                                 Deposits/   Withdrawals/   Ending daily
     Date                 Number Description                                                     Additions   Subtractions       balance
     5/7                         Purchase authorized on 05/06 Amzn Mktp US*Yk06C                                    27.55      6,002.94
                                 Amzn.Com/Bill WA S300127500342192 Card 8099
     5/8                         Purchase authorized on 05/06 Taco Bell 15345 Garden City ID                       11.53
                                 S460127678467926 Card 8099
     5/8                         Purchase authorized on 05/06 Locking Horns Rive Horseshoe Ben                     24.15
                                 ID S380128055945353 Card 8099
     5/8                         Purchase authorized on 05/07 Wal-Mart #2861 Garden City ID                       247.62
                                 S380128664416312 Card 8099
     5/8                         Recurring Payment authorized on 05/07 Google *Life360                               2.99
                                 855-836-3987 CA S580129052901018 Card 8943
     5/8                         Withdrawal Made In A Branch/Store                                                  6.00
     5/8                         Purchase authorized on 05/08 Stinker #23 Boise ID                                 22.23       5,688.42
                                 P00000000984582151 Card 8943
     5/11                        Purchase Return authorized on 05/08 Amzn Mktp US Amzn.             29.67
                                 Amzn.Com/Bill WA S610130553626520 Card 4314
     5/11                        Purchase Return authorized on 05/08 Amzn Mktp US Amzn.             34.97
                                 Amzn.Com/Bill WA S610130553626524 Card 8099
     5/11                        Purchase authorized on 05/07 Tom's Service Idaho City ID                            3.16
                                 S300128813405737 Card 8943
     5/11                        Purchase authorized on 05/07 Locking Horns Rive Horseshoe Ben                    130.57
                                 ID S460129076179563 Card 8943
     5/11                        Purchase authorized on 05/08 Sonora Mexican Res Horseshoe                         66.10
                                 Ben ID S300130000406012 Card 8099
     5/11                        Purchase authorized on 05/09 Epic Shine Car Was Eagle ID                            7.00
                                 S460130797069566 Card 8099
     5/11                        Purchase authorized on 05/09 Costco Whse #0761 Boise ID                          241.35
                                 P00580130829781069 Card 8943
     5/11                        Purchase authorized on 05/09 Costco Whse #0761 Boise ID                           10.55
                                 P00580130829983725 Card 8099
     5/11                        Purchase authorized on 05/09 Costco Gas #0761 Bosie ID                            27.97
                                 P00460130834854010 Card 8943
     5/11                        Purchase authorized on 05/09 Jimmy Johns - 2163 Boise ID                          20.86
                                 S460130844228669 Card 8099
     5/11                        Purchase authorized on 05/09 Market Street #3195 Meridian ID                     175.64
                                 P00300131022753331 Card 8943
     5/11                        Purchase authorized on 05/09 Carls Jr 1101580 Eagle ID                              7.41
                                 S300131040396095 Card 8099
     5/11                        Purchase authorized on 05/10 Est0761 Poolzombie.CO ID                             85.00
                                 S380131630305897 Card 8943
     5/11                        Purchase authorized on 05/10 Amzn Mktp US*Um35V                                   48.42
                                 Amzn.Com/Bill WA S380131734564464 Card 8099
     5/11                        Purchase authorized on 05/11 The Home Depot #1809 Eagle ID                        59.97
                                 P00580132738462701 Card 8099
     5/11                        Purchase authorized on 05/11 Rays Corner Mar Horseshoe Ben ID                     22.77       4,846.29
                                 P00000000973422450 Card 8943
     5/12                        Harland Clarke Check/Acc. 051120 00063997575488 Timothy A                         32.50
                                 Davis
     5/12                        Purchase authorized on 05/11 Etsy.Com - Everyth 718-8557955                       38.49
                                 NY S460132620706511 Card 8099
     5/12                        Recurring Payment authorized on 05/11 Amazon Prime*Mc22x                          13.77
                                 Amzn.Com/Bill WA S460132664056914 Card 8099
     5/12                        Purchase authorized on 05/11 Carls Jr 1101580 Eagle ID                              9.52      4,752.01
                                 S580132720499957 Card 8099
     5/13                        Purchase authorized on 05/10 Corner Cafe Bar An Horseshoe Bnd                     25.41
                                 ID S580131583938830 Card 8943
     5/13                        Recurring Payment authorized on 05/10 Google*Google Stor                            2.99
                                 Internet CA S610134547315384 Card 8943
     5/13                        Purchase authorized on 05/11 McDonald's F11887 Meridian ID                          6.46
                                 S460132686683507 Card 8099
     5/13                        Purchase authorized on 05/11 Locking Horns Rive Horseshoe Ben                     27.37
                                 ID S580133069192062 Card 8943




    Sheet Seq = 0025387
      Case 20-00318-JMM                  Doc 58       Filed 06/22/20 Entered 06/22/20 17:29:30                  Desc Main
                                                    Document      Page 11 of 15
May 31, 2020   ■   Page 4 of 8




Transaction history (continued)

                      Check                                                                  Deposits/   Withdrawals/   Ending daily
     Date            Number Description                                                      Additions   Subtractions       balance
     5/13                   Purchase authorized on 05/12 Jimmy Johns - 1568 Boise ID                            27.10
                            S460134058751060 Card 8943
     5/13                   Purchase authorized on 05/13 Wal-Mart #2862 Meridian ID                            34.86       4,627.82
                            P00000000981202180 Card 8099
     5/14                   Purchase authorized on 05/13 USA*Vend at Air SE Meridian ID                          1.50
                            S380134689768210 Card 8943
     5/14                   Purchase authorized on 05/13 McDonald's F23720 Meridian ID                         24.83
                            S300134695632145 Card 8099
     5/14                   Purchase authorized on 05/13 McDonald's F23720 Meridian ID                           6.33
                            S380134699370382 Card 8099
     5/14                   Purchase authorized on 05/13 WM Supercenter #28                                   167.00
                            208-373-7908 ID S300134740501619 Card 8943
     5/14                   Purchase authorized on 05/13 Rays Corner Mar Horseshoe Ben ID                      41.16       4,387.00
                            P00000000875784012 Card 8943
     5/15                   Purchase authorized on 05/14 Maverik #006 Boise ID                                 50.01
                            S380135661783269 Card 8943
     5/15                   Purchase authorized on 05/14 Jersey Mikes 43001 Boise ID                           42.75
                            S580135678397432 Card 8943
     5/15              6460 Check                                                                            3,024.65      1,269.59
     5/18                   Purchase Return authorized on 05/15 Aliexpress 408-7855580 CA       12.94
                            S460091821322416 Card 4314
     5/18                   Online Transfer From Tpd Holdings, LLC Business Checking         8,000.00
                            xxxxxx2832 Ref #Ib085Mwpy4 on 05/17/20
     5/18                   Purchase authorized on 05/14 Google*Roblox Internet CA                               4.99
                            S460135802660920 Card 8099
     5/18                   Purchase authorized on 05/15 Ulta.Com 866-983-8582 IL                              79.50
                            S580136591642474 Card 8099
     5/18                   Purchase authorized on 05/15 Amazon.Com*Mc05092                                    84.22
                            Amzn.Com/Bill WA S460136833035588 Card 8099
     5/18                   Purchase authorized on 05/15 Rays Corner Mar Horseshoe Ben ID                        6.34
                            P00000000085909860 Card 8943
     5/18                   Purchase authorized on 05/16 U-Haulnorth Bridge Emmett ID                         172.78
                            S460137604110533 Card 8943
     5/18                   Purchase authorized on 05/16 McDonald's F31936 Meridian ID                         17.01
                            S300137652161172 Card 8943
     5/18                   Purchase authorized on 05/16 Chevron/Desert Winds Ch                                 4.23
                            Mountain Home ID P00460137683571521 Card 8943
     5/18                   Purchase authorized on 05/16 Chevron 0212224 Mountain Home                         57.26
                            ID S380137684313160 Card 8943
     5/18                   Purchase authorized on 05/16 Starbucks Store 11 Idaho Falls ID                       2.51
                            S380137834879887 Card 8943
     5/18                   Purchase authorized on 05/16 The Olive Gard0001 Idaho Falls ID                     52.05
                            S580138002039732 Card 8943
     5/18                   Purchase authorized on 05/16 Jet Stop Pocatello ID                                   4.68
                            S580138106349355 Card 8943
     5/18                   Electronic Payme Idapower 200515 Idapwr007722148 Davispat                         368.93       8,428.03
     5/19                   Purchase authorized on 05/18 Chevron 0207587 Horseshoe Ben                          7.81
                            ID S580139861858123 Card 8943
     5/19                   Purchase authorized on 05/18 Chevron 0207587 Horseshoe Ben                           9.09      8,411.13
                            ID S300140000820624 Card 8099
     5/20                   Purchase authorized on 05/15 Amzn Mktp US*M72Dz                                    85.91
                            Amzn.Com/Bill WA S300136630422039 Card 8099
     5/20                   Purchase authorized on 05/18 Subway 0022 Horseshoe Ben ID                          22.22
                            S580140000630367 Card 8943
     5/20                   Purchase authorized on 05/19 Intermountain Eye 208-3731200                        132.00
                            ID S460140629493680 Card 8099
     5/20                   Purchase authorized on 05/19 Russell H Griffith Boise ID                           25.51
                            S380141013003611 Card 8099
     5/20                   Purchase authorized on 05/20 Winco Foods #27 3032 E St Eagle                      198.30
                            ID P00380141734010416 Card 8099
     5/20                   Purchase authorized on 05/20 Red Lobster 6259 Boise ID                             88.44       7,858.75
                            P00000000675135519 Card 8943
      Case 20-00318-JMM                       Doc 58       Filed 06/22/20 Entered 06/22/20 17:29:30                   Desc Main
                                                         Document      Page 12 of 15
May 31, 2020     ■   Page 5 of 8




Transaction history (continued)

                           Check                                                                   Deposits/   Withdrawals/   Ending daily
     Date                 Number Description                                                       Additions   Subtractions       balance
     5/21                        Purchase Return authorized on 05/20 Amzn Mktp US                       6.27
                                 Amzn.Com/Bill WA S620142547905782 Card 8099
     5/21                        Purchase authorized on 05/16 Amzn Mktp US*M74Pn                                      23.24
                                 Amzn.Com/Bill WA S300137556058698 Card 8099
     5/21                        Purchase authorized on 05/19 Hero Business Serv 541-2543010                          73.85
                                 OR S300140624159530 Card 8099
     5/21                        Purchase authorized on 05/20 Carls Jr 1101580 Eagle ID                               15.97
                                 S380141697650518 Card 8099
     5/21                        Purchase authorized on 05/20 2601 Great Clips A Boise ID                             28.00
                                 S300141759626261 Card 8099
     5/21                        Purchase authorized on 05/20 Carls Jr 1101580 Eagle ID                               14.60
                                 S380141767420692 Card 8099
     5/21                        Purchase authorized on 05/20 Walgreens Store 8100 W Fa Boise                         26.03      7,683.33
                                 ID P00380142085464484 Card 8943
     5/22                        Purchase authorized on 05/20 Amazon Music*M70An                                       5.00
                                 888-802-3080 WA S300142235426113 Card 8943
     5/22                        TCF Bank Loan Pymt xxxxx8508 Timothy Davis                                        1,244.77      6,433.56
     5/26                        Purchase authorized on 05/21 Little Caesars 127 208-672-9334 ID                      56.71
                                 S460142651805695 Card 8943
     5/26                        Recurring Payment authorized on 05/22 Microsoft*Xbox Liv                              9.99
                                 Msbill.Info WA S380143478021073 Card 8943
     5/26                        Purchase authorized on 05/22 #1 Mongolian Bbq Boise ID                               74.26
                                 S460144030645546 Card 8943
     5/26                        Purchase authorized on 05/22 LA Creme Frozen Yo Boise ID                             17.20
                                 S460144037565028 Card 8099
     5/26                        Purchase authorized on 05/22 ID Liquor Store #109 Boise ID                         116.44
                                 P00380144043113039 Card 8943
     5/26                        Purchase authorized on 05/22 WM Superc Wal-Mart Sup Garden                           57.24
                                 City ID P00000000184512637 Card 8099
     5/26                        Purchase authorized on 05/22 Rays Corner Market Horseshoe                             2.50
                                 Ben ID S460144100101737 Card 8943
     5/26                        Purchase authorized on 05/23 Google*Roblox Internet CA                                9.99
                                 S460144708251816 Card 8099
     5/26                        Purchase authorized on 05/23 Epic Shine Car Was Eagle ID                              7.00
                                 S380144731881084 Card 8943
     5/26                        Purchase authorized on 05/23 The Home Depot #1809 Eagle ID                           54.18
                                 P00460144757732247 Card 8943
     5/26                        Purchase authorized on 05/23 Jimmy Johns - 1930 Boise ID                             65.74
                                 S580144771336209 Card 8943
     5/26                        Purchase authorized on 05/23 WM Supercenter #28 Boise ID                              3.00
                                 S300144794170908 Card 8099
     5/26                        Purchase authorized on 05/23 WM Supercenter #28                                    285.40
                                 208-853-0541 ID S380144830117551 Card 8943
     5/26                        Purchase authorized on 05/23 Starbucks Store 10 Garden City ID                       25.00
                                 S300144861509596 Card 8943
     5/26                        Purchase authorized on 05/23 Winco Foods #27 3032 E St Eagle                         72.79
                                 ID P00580145022095662 Card 8943
     5/26                        Purchase authorized on 05/24 Google*Roblox Internet CA                                9.99
                                 S580145835120329 Card 8099
     5/26                        Purchase authorized on 05/25 Amazon Music*M74D1                                      14.99
                                 888-802-3080 WA S300146664047868 Card 8943
     5/26                        Purchase authorized on 05/25 Epic Shine Car Was Eagle ID                             25.00
                                 S380146693306693 Card 8943
     5/26                        Purchase authorized on 05/25 Carls Jr 1101580 Eagle ID                               30.16
                                 S380146701716256 Card 8943
     5/26                        Purchase authorized on 05/25 The Home Depot #1809 Eagle ID                         164.71
                                 P00380146740408203 Card 8943
     5/26                        Purchase authorized on 05/25 Maverik #006 Boise ID                                   42.03
                                 S460146748568922 Card 8943
     5/26                        Purchase authorized on 05/25 Wal-Mart #2861 Garden City ID                           49.34
                                 S460146764646533 Card 8943




    Sheet Seq = 0025388
        Case 20-00318-JMM                     Doc 58        Filed 06/22/20 Entered 06/22/20 17:29:30                                      Desc Main
                                                          Document      Page 13 of 15
May 31, 2020      ■   Page 6 of 8




Transaction history (continued)

                         Check                                                                                  Deposits/         Withdrawals/         Ending daily
       Date             Number Description                                                                      Additions         Subtractions             balance
       5/26                    Purchase authorized on 05/25 WM Supercenter #28                                                          212.61
                               208-853-0541 ID S460146784902027 Card 8943
       5/26                    Purchase authorized on 05/25 Sonic Drive IN #51 Garden City ID                                              4.88
                               S300146792127291 Card 8943
       5/26                    Purchase authorized on 05/25 Amzn Mktp US*M717T                                                          110.96            4,911.45
                               Amzn.Com/Bill WA S580147158843552 Card 8099
       5/27                    Purchase authorized on 05/19 Amazon.Com*M763699                                                             9.54
                               Amzn.Com/Bill WA S380140518831964 Card 8099
       5/27                    Purchase authorized on 05/25 Google*Roblox Internet CA                                                      4.99
                               S380147109580736 Card 8099
       5/27                    Purchase authorized on 05/25 Google*Roblox Internet CA                                                      0.99
                               S580147110032827 Card 8099
       5/27                    Purchase authorized on 05/25 Google*Roblox Internet CA                                                      0.99
                               S580147111728474 Card 8099
       5/27                    Purchase authorized on 05/25 Google*Roblox Internet CA                                                      0.99
                               S460147112142910 Card 8099
       5/27                    Purchase authorized on 05/25 Amzn Mktp US*M737x                                                           13.42
                               Amzn.Com/Bill WA S580147122232005 Card 8099
       5/27                    Purchase authorized on 05/27 Lenscrafters 0475 Boise ID                                                   26.50
                               P00000000481461385 Card 8099
       5/27                    Bank of America Online Pmt 200527 Ckf392734901POS                                                      1,253.27            3,600.76
                               Davis,Patricia
       5/28                    Purchase authorized on 05/26 Dish Network-One T 800-333-3474                                             199.16
                               CO S460147498248210 Card 8099
       5/28                    Purchase authorized on 05/26 Rays Corner Market Horseshoe                                                 28.90
                               Ben ID S580147824537002 Card 8943
       5/28                    Purchase authorized on 05/27 Panera Bread #6019 Meridian ID                                               26.42
                               S300148604527718 Card 8099
       5/28                    Purchase authorized on 05/27 Carls Jr 1101580 Eagle ID                                                    21.16
                               S580148640645818 Card 8099
       5/28                    Purchase authorized on 05/27 Boise City Parking Boise ID                                                    2.25           3,322.87
                               S460148859851657 Card 8943
       5/29                    Purchase authorized on 05/27 The Home Depot 180 Meridian ID                                              405.86
                               S300148585031701 Card 8099
       5/29                    Purchase authorized on 05/27 Amzn Mktp US*M7338                                                           50.34
                               Amzn.Com/Bill WA S460148804482035 Card 8099
       5/29                    Purchase authorized on 05/27 Amzn Mktp US*M72Hk                                                           25.43
                               Amzn.Com/Bill WA S460149006541047 Card 8099
       5/29                    Purchase authorized on 05/27 Tst* Asiago S Boise ID                                                       68.15
                               S580149050252480 Card 8943
       5/29                    Jdf One Time Tel Jdfonetime 510001386529 Davis Timothy                                                   842.22            1,930.87
                               Adam
       Ending balance on 5/31                                                                                                                             1,930.87
       Totals                                                                                                  $8,083.85           $14,695.78

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written         (checks listed are also displayed in the preceding Transaction history)

       Number            Date                 Amount
       6460              5/15                3,024.65


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.
        Case 20-00318-JMM                       Doc 58         Filed 06/22/20 Entered 06/22/20 17:29:30                                           Desc Main
                                                             Document      Page 14 of 15
May 31, 2020       ■   Page 7 of 8




Monthly service fee summary (continued)

        Fee period 05/01/2020 - 05/31/2020                                                   Standard monthly service fee $10.00                   You paid $0.00

        We waived the fee this fee period to allow you to meet the requirements to avoid the monthly service fee. This is the final period with the fee waived.
        For the next fee period, you need to meet the requirement(s) to avoid the monthly service fee.

        How to avoid the monthly service fee                                                                    Minimum required                   This fee period


                                                                                                                                                                     3
        Have any ONE of the following account requirements


                                                                                                                                                                     3
          · Minimum daily balance                                                                                        $1,500.00                      $1,269.59


                                                                                                                                                                     3
          · Total amount of qualifying direct deposits                                                                    $500.00                           $0.00
          · Total number of posted debit card purchases or posted debit card payments of                                        10                           131     ✔

            bills in any combination
          · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
            Campus Debit Card

        Monthly service fee discount(s) (applied when box is checked)
        Age of primary account owner is 17 - 24 ($10.00 discount)              3
        The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
        Transactions occurring after the last business day of the month will be included in your next fee period.
        RC/RC




         IMPORTANT ACCOUNT INFORMATION

Effective June 20, 2020, we are updating the Funds Availability Policy in our Deposit Account Agreement as follows:

In the "Longer delays may apply" section, when a longer delay applies, we are making the following changes:
- The amount of your deposit that may be available on the first business day after the day of your deposit is increasing from $200 to
$225.
- We are changing the check deposit amount exception that may lead to a delay of generally no more than seven business days from
"You deposit checks totaling more than $5,000 on any one day" to "You deposit checks totaling more than $5,525 on any one day."

In the "Special rules for new accounts" section, setting forth special rules that apply during the first 30 days your account is open, we
are updating the amounts in the two bullets in the second paragraph from $5,000 to $5,525 and from $200 to $225 as follows:
- The first $5,525 of a day's total deposits of cashier's, certified, teller's, traveler's, and federal, state, and local government checks and
U.S. Postal Service money orders made payable to you will be available on the first business day after the day of your deposit.
- The excess over $5,525 and funds from all other check deposits will be available on the seventh business day after the day of your
deposit. The first $225 of a day's total deposit of funds from all other check deposits, however, may be available on the first business
day after the day of your deposit.




      Sheet Seq = 0025389
        Case 20-00318-JMM                       Doc 58       Filed 06/22/20 Entered 06/22/20 17:29:30                                           Desc Main
                                                           Document      Page 15 of 15
May 31, 2020      ■   Page 8 of 8




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                     Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                   Total   $                           + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description              Amount




                   Total   $                           -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR D 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved
